DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022,7/10,2022 was  considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-12, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada Hiroyuki (Jp 2008251561).
With respect to claim 1, Hiroyuki ‘561 teach  a light emitting device, comprising: a substrate “10a”having a light emitting area and a light shielding area; a light emitting structure”201” disposed on the substrate”10a” and comprising at least one active layer; and a light shielding layer”4” disposed on the substrate and defining the light shielding area, wherein the light emitting area overlaps with the light emitting structure, wherein the substrate has a rough surface”10af” overlapping at least a portion of the light emitting area, and a portion of the rough surface is covered with the light shielding layer’4”, and wherein light emitted from the at least one active layer is configured to be transmitted through the substrate.(see fig 1-4 abstract)

With respect to claim 2, Hiroyuki’561 teach the light emitting device, wherein the light emitting structure further comprises: a first conductivity type semiconductor layer; a second conductivity type semiconductor layer; and electrodes electrically connected to the first and second conductivity type semiconductor layers, respectively.(see fig 1-4)

With respect to claim 6, Hiroyuki’561 teach the light emitting device, wherein the light shielding layer overlaps at least a portion of the light emitting structure.(see fig.1-4)

With respect to claim 7, Hiroyuki’561 teach the light emitting device, further comprising a second insulation layer disposed on an upper surface of the light emitting structure.(see fig. 1-4)

With respect to claim 8, Hiroyuki’561 teach the light emitting device, further comprising a plurality of pads disposed on the second insulation layer.(see fig. 1-4)
With respect to claim 9, Hiroyuki’561 teach the light emitting device, wherein at least one surface of the substrate is substantially flat.(see fig 1-4)

With respect to claim 10, Hiroyuki’561 teach the light emitting device, wherein a width of the light emitting area is less than a width of the light emitting structure.(see fig.1-4)

With respect to claim 11, Hiroyuki’561 teach the light emitting device, wherein the rough surface has convex and concave pattern.(see fig. 1-4)
With respect to claim 12, Hiroyuki’561 teach the light emitting device of claim 11, wherein the substrate has a concave part and the rough surface is formed at the concave part.(see fig.1-4)
With respect to claim 13, Hiroyuki’561 teach the light emitting device, wherein the light shielding layer comprises metallic material, photoresist, epoxy, PDMS (polydimethylsiloxane), or a black matrix.
With respect to claim 19, Hiroyuki’561 teach the light emitting device, wherein the rough surface is formed on a surface of the substrate facing the light emitting structure (see fi.1-4).

With respect to claim 20, Hioyuki’561 teach the light emitting device, wherein the rough surfaces are formed on opposing surfaces of the substrate.(see fig. 1-4)
Allowable Subject Matter
Claims 3-5, 13-18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 19-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,271,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is encompassed by the scope of patented claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust ” the light emitting device of claim 2, further comprising a plurality of light emitting structures arranged on the substrate”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816